                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                                        Crim. No. 04-111 (PAM)

                            Plaintiff,

v.                                                     MEMORANDUM AND ORDER

Cameron Maurice Stevens,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant Cameron Maurice Stevens’s Motion

to Reduce Sentence under the First Step Act. Stevens initially filed the Motion pro se but

moved for the appointment of counsel. Court-appointed counsel subsequently filed a new

Motion to Reduce Sentence, and the Government filed an opposition to that Motion.

BACKGROUND

       In June 2004, a jury found Stevens guilty of possession with intent to distribute in

excess of 50 grams of crack cocaine, and of possession of a firearm in furtherance of a drug

trafficking crime. The verdict form asked the jury whether the drug-possession charge

“involve[d] 50 grams of more of a mixture of a substance containing a detectable amount

of crack cocaine.” (Docket No. 54 at 1.) The jury answered “Yes” to this question. The

jury did not otherwise determine the amount of crack involved in Stevens’s offense.

       The Court sentenced Stevens to 151 months on the drug count and a mandatory

consecutive 120 months on the gun count, for a total sentence of 271 months. 1 The Court


1
 The Court’s oral pronouncement of sentence stated that Stevens’ supervised-release term
was 5 years in accordance with the mandatory minimum term the statutes of conviction
based the drug-count sentence on the presentence investigation report’s conclusion that

Stevens was responsible for 291 grams of crack cocaine, which resulted in a total offense

level of 34 under the applicable sentencing guidelines. Stevens’s criminal history category

was a I, and his guidelines range was therefore 151 to 188 months.

       Over the intervening 15 years, the Court has twice reduced Stevens’s sentence after

changes in the law. (Docket No. 98, 107.) Stevens is now subject to a 120-month sentence

on the drug count and 120 months consecutive on the gun count, for a total term of 240

months. At the time of Stevens’s last resentencing, 120 months was the mandatory

minimum sentence for a conviction of possession with intent to distribute more than 50

grams of crack cocaine.

DISCUSSION

       The instant Motion seeks a further reduction of Stevens’s sentence under the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section 404 of the First

Step Act permits retroactive reduction of certain crack-cocaine sentences imposed before

the Fair Sentencing Act of 2010, which dramatically reduced sentences for crack-cocaine

offenses. Id. § 404, 132 Stat. 5194. This section provides that a court may “impose [such]

a reduced sentence” for a “covered offense.” Id. § 404(b). The First Step Act defines

“covered offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by . . . the Fair Sentencing Act of 2010.” Id. § 404(a). The

disagreement in this case is whether Stevens’s conviction is a “covered offense.”


required, but the written Sentencing Judgment (Docket No. 61) mistakenly listed the
supervised-release term as 4 years.
                                             2
       The Government argues vociferously that Stevens’s conviction is not a “covered

offense” because he was responsible for 291 grams of crack cocaine, an amount that is still

subject to a 10-year mandatory minimum sentence. Thus, according to the Government,

the Fair Sentencing Act did not reduce Stevens’s sentence, and relief under the First Step

Act is not appropriate. Stevens argues that his conviction was indeed for a “covered

offense,” as his conviction was for possession of 50 grams or more of cocaine base, not

possession of 291 grams of cocaine base.

       To the Court’s knowledge, every court to have considered this issue has determined

that the relevant inquiry is the statute of conviction, not the specifics of the particular

defendant’s offense. See United States v. Brown, No. 07cr354(1), 2019 WL 1895090, at

*2 (D. Minn. Apr. 19, 2019) (Doty, J.) (citing cases). The Government attempts to

obfuscate this unaninimity, contending that there is a split among Courts in this District as

to whether the statute of conviction or the particulars of the offense controls. (Gov’t’s

Opp’n Mem. (Docket No. 121) at 11-12.) But there is no split of authority in this District.

The only decisions in this District rejecting the application of the First Step Act are cases

involving drugs other than crack cocaine. Indeed, in most of the decisions the Government

cites as “siding with the government’s interpretation” (id. at 11), the Fair Sentencing Act

did not apply because the offense involved substances other than crack cocaine, 2 not




2
 One case the Government cites as “siding with the government’s interpretation” involved
a defendant who was sentenced after the Fair Sentencing Act and thus was ineligible for
First Step Act relief in the first instance. United States v. Awad, No. 15cr78, Docket No.
636 (D. Minn. July 15, 2019) (Nelson, J.).
                                             3
because any defendant was held responsible for an amount of crack cocaine that made him

or her ineligible for a Fair Sentencing Act reduction in the first instance.

       This Court agrees with the reasoning in Brown and the cases cited therein: to

determine whether a defendant is eligible to receive a sentencing reduction under the First

Step Act, the Court should look to the statute of conviction and should not “delv[e] into

the particulars of the record to determine how this specific defendant committed his or her

offense of conviction . . . .” Brown, 2019 WL 1895090 at *2 (quoting United States v.

Pierre, No. 07cr03, 2019 WL 1495123, at *5 (D.R.I. Apr. 5, 2019)). Here, Stevens was

convicted of possession with intent to distribute 50 grams or more of crack cocaine, which

carried a mandatory minimum term of 10 years. Under the Fair Sentencing Act, only

possession of 280 grams or more of crack cocaine results in a mandatory minimum term

of 10 years; possession of 28 grams or more of crack cocaine is subject to a 5-year

minimum term of imprisonment.

       Because of intervening changes in the law, Stevens’s offense level is now 30, rather

than 34. This results in a guidelines range of 97 to 121 months, with his gun count still

carrying a mandatory consecutive 120-month sentence. Stevens argues that, if the Court

sentences Stevens to the bottom of the guidelines range as it has done in the past, his total

sentence will be 217 months, which is only a few months longer than the time Stevens has

served when counting good-time credits under the First Step Act. He thus asks the Court

to sentence him to time served. The Government asks that the Court not sentence Stevens

below his applicable guidelines range and requests a sentence of 108 months on the drug

count, making Stevens eligible for release in approximately one year.

                                              4
       The decision whether to apply the First Step Act and, if so, the amount of the

sentence reduction rests entirely with this Court. First Step Act § 404(b), 132 Stat. 5194

(stating that a court “may” impose a reduced sentence). Given Stevens’s relative lack of

disciplinary violations as well as his employment history while incarcerated and his

attempts to better himself through education and drug treatment, application of a sentencing

reduction under the First Step Act is warranted.

       At every juncture in Stevens’s case, the Court has determined that a sentence at the

bottom of the guidelines range was appropriate. The same holds true now.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Defendant’s Motions to Reduce Sentence (Docket Nos. 114, 120) are

              GRANTED;

       2.     Defendant’s term of imprisonment is reduced to 208 months, consisting of

              97 months’ imprisonment on the drug count, and a consecutive 120 months’

              imprisonment on the gun count, to be followed by a term of supervised

              release of 4 years;

       3.     Should this resentencing result in Defendant’s release before the Bureau of

              Prisons can impose time in a residential reentry center, upon his release

              Defendant shall reside in a residential reentry center as approved by the

              probation officer and shall observe the rules of that facility; and




                                              5
      4.    All other aspects of Defendant’s sentence shall remain as previously

            imposed.



Dated: October 22, 2019             s/ Paul A. Magnuson
                                    Paul A. Magnuson
                                    United States District Court Judge




                                       6
